DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed January 18, 2022 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 6-7, 10 and 40 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Cook (WO2014160534, rejection using corresponding English document US Pub 20150375475) 

Regarding claim 1: Cook teaches a laminated glass article comprising a glass core, which can include alkali metal (see Examples K-P in Cook’s Table) with first and second glass cladding layers, which can be alkali free (see Examples I and J for example in Cook’s Table), fused to the core’s first and second surfaces (see Figures). 
	As Cook does not teach their core being “opal”, one having ordinary skill would reasonably conclude it to not be opal glass.
	Cook’s core layer can have a liquidus viscosity as claimed (see 0079 and Tables) and Cook provides the following composition Example (mol%) (see Tables) which meets the claimed composition except for the B2O3 content being at least 1mol%.

    PNG
    media_image1.png
    234
    95
    media_image1.png
    Greyscale

	However, although the B2O3 in the Example above is not necessarily greater or equal to 1mol%, as Cook clearly teaches that their B2O3 can be added in an amount 
	As shown by the core composition above, the glass core comprises Fe (Fe2O3) and Sn (SnO2). Although it is not disclosed the Fe being a “tinting agent” and “Sn” being a redoxing agent, given that these are the same materials claimed, one having ordinary skill would conclude them to have the same functionality (i.e. tinting and redoxing) absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 6: Cook’s core can also include CeO2 (0073) which has a Ce+4. 
Since Applicants disclose that a presence of an agent such as Sn or even Fe controls Ce+4 to Ce+3 (see publication 0025) and Cook’s core includes such elements as discussed, one having ordinary skill would reasonably conclude the Ce+4 in Cook’’s CeO2 to be controlled to Ce+3 absent an evidentiary showing to the contrary. As Ce+3 is a fluorescent material as disclosed by Applicants’ (see their publication 0025), Cook  is considered to meet the requirements of claim 6.
Regarding claim 7: Given that Cook’s core composition includes alkali metals, one having ordinary skill in the art of ion exchange would reasonably conclude it to be ion exchangeable (note ion exchange occurs by exchanging alkali for alkali). Additionally, given that Cook’s composition meets that claimed, one having ordinary skill would reasonably conclude the same capabilities of being ion exchanged to be present absent a showing to the contrary (MPEP 2112).
Regarding claim 10: The CTE in the glass claddings are to be lower than that of the core (see entire disclosure).
Regarding claim 40: Given that Cook’s laminated glass article has the same structure and layer compositions required by the claims, one having ordinary skill would reasonably conclude the same transmittance to be obtained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 11 is/are rejected under 35 U.S.C. 103(a) as obvious over Cook (WO2014160534, rejection using corresponding English document US Pub 20150375475) in further view of either Giffen (US PN 3,673,049) or Kiczenski (US Pub 20150051061).
Regarding claim 11: Cook does not teach making one of the claddings or core a glass-ceramic, however, they do not exclude it either. 
	As Giffen and Kiczenski, who each similarly teaches a laminated glass article, disclose that such a core can be a glass-ceramic as desired (see entire disclosure or both Giffen and ‘061), it would have been obvious to one having ordinary skill at the time of invention to make Cook’s glass core glass ceramic to obtain a desirable glass laminate. 
	

3.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (WO2014160534, rejection using corresponding English document US Pub 20150375475) as applied to 1 above in view of Padiyath (US Pub 20080160321).
This is an alternative rejection to that of claim 40 above.
	Cook teaches the invention of claim 1 and although they may not explicitly mention the exact transmittance of their article, Mauro does not exclude it either. As it is well desired in the art of laminated glass articles to have transmissions in the visible range being 70% or greater (see 0024 0030, in ‘321 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Cook to include making their transmission be at least 70% in the visible range to obtain a desirable glazing.
4.	Claim(s) 41 and 42 is/are rejected under 35 U.S.C. 103(a) as obvious over Cook (WO2014160534, rejection using corresponding English document US Pub 20150375475) in further view of either Giffen (US PN 3,673,049).
Regarding claim 11: Cook does not teach the core including Ni and Co or Cu as claimed, however, they do not exclude it either. 
	As Giffen, who each similarly teaches a laminated glass article, disclose that such a core can include Ni, Co, Cu, etc. depending on desired glass color (see Col. 8, lines 21-22 and 41-42), it would have been obvious to one having ordinary skill at the time of invention to make Cook’s glass core glass composition include Ni, Co, Cu, etc. for desired coloration
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784